DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 8 is currently amended.
Claims 1-5, 10 are original.
Claims 6-7, 9, 11-15 are previously presented.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/063213, filed on 5/18/2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 1-15 allowed.

The following is an examiner’s statement of reasons for allowance:
1, closest prior art newly made of record Metrangolo (US 2015/0150302) discloses a machine (see Figs. 1-2, [0125]) for the production of a component for an aerosol generating article (See aerosol generating article of title), the machine including:
	A buffer station (see apparatus of Figs. 1-2) for a sheet of material (article worked upon, see continuous sheet), the buffer station including:
		Fixed guide sheets (crimping rollers 6 of [0125]).
	Metrangolo does not disclose that some of the sheet guides are adjustable in their position.
	To add actuator(s) to move the sheet guides to make them movable/adjustable would have been obvious to one of ordinary skill in the art before the effective filing date.  See MPEP 2144 regarding the obviousness of making adjustable.  Also, see Goncarove (US 3503859) which discloses an adjustable/movable support.  Col. 1, ll. 26-36.
Metrangolo further discloses: wherein the fixed and movable sheet guides together define a zig-zag trajectory (see Figs. 1-2) for a sheet having a variable length for varying the total length of the sheet of material in the buffer station.
[AltContent: arrow][AltContent: textbox (Fixed sheet guides)][AltContent: arrow][AltContent: textbox (Modified/actuated sheet guides)][AltContent: textbox (Zig-zag trajectory)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    602
    818
    media_image1.png
    Greyscale


Another reference Hada (US 2003/0085014) has similar disclosure as Metrangolo.  See Fig. 5 and [0060].  Hada is similarly deficient as Metrangolo and a combination between the two would not remedy the deficiencies between their disclosures and the claimed subject matter.
Metrangolo/Hada does not disclose:
		Supports for the sheet, the supports being arranged so that, when the movable sheet guides are moved towards the fixed guide sheets, at least one of the movable sheets guides is interposed between two different supports;
		An air system connected to the supports;
		Wherein each of the supports defines an outer surface, at least one of the outer surfaces having a portion in which a sucking action is exerted by the air system to attract the 
	To add supports for the movable sheet guides such that the movable sheets guides are interposed between two different supports would NOT have been obvious to one of ordinary skill in the art before the effective filing date as addition of such supports would have required substantial reconstruction of the apparatus disclosed by Metrangolo.
	While suction rollers were known in the tobacco art before the effective filing date, see Schlisio (CN 100366198) suction roller.
	Even when a combination is forced between either of Metrangolo and Hada, the combination Metrangolo/Schlisio nor Hada/Schlisio discloses, reads on or renders obvious:
“supports for the sheet, the supports being arranged so that, when the movable sheet guides are moved towards the fixed sheet guides, at least one of the movable guides is interposed between two different supports”.
	Examiner has interpreted that this limitation is structural and defines the relative positions of the fixed sheet guides, movable sheet guides, supports, and the connectivity of the air system.  Such a placement of these structures would NOT have been obvious to one of ordinary skill in the art before the effective filing date as a mere rearrangement of essential working parts.  See MPEP 2144 regarding the obviousness of rearrangement of essential working parts.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743